DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are amended
Claims 1-20 are pending in application

Response to Arguments
Applicant's arguments with respect to the amendment filed 6/09/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8,15 recites the limitation "baseline latency". There is insufficient antecedent basis for this limitation in the claim. Claims 9-14 and 16-20 are dependent on claims 8 and 15, and therefore inherit 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues of claims 8 and 15. 


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-10,13-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 2015/0236933 A1) in view of Pasio et al. (US 2020/0389407 A1)

Regarding Claim 1, Edsall teaches, A method to process timing information of flows in a network, comprising (Fig1 shows multiple network devices 20(x) where x ranges from 1-N. For this rejection, 20(2) (=first device) and 20(4) (=second device), with intermediate device 20(3))
determining, at a first time, a first latency associated with (Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation)
determining, at a second time subsequent the first time, a second latency associated with the one or more packets passing through a second device; (Fig5 – step 240,250,260, in Fig-1 20(4) measures latency according to flowchart step 250, where network device 20(4) (=second device)-measures latency with respect to first network device (=second latency latency) based on timestamp information (=second time).
determining that the second latency is greater than the first[0012]-Presented herein are techniques to determine latency at any point in the network domain for a packet as it traverses through the network domain 10. One particular latency measure that is of interest is the end-to-end latency, that is, the elapsed time (latency) for a packet to travel between an ingress port of edge network device 20(1) to an egress port of edge network device 20(N) of network domain 10 (second latency at device-20(4) is sum of latencies of devices 20(2) and (20(3), therefore latency at 20(4) is greater than at device 20(2) (=first device)).
identifying, based at least in part on the second latency being greater than the first latency, (In FIG. 1, any network device in the network domain 10 can measure and report the latency based on the TTAG contained in a packet (=identification of latency));

Edsall does not teach, an intermediate device that is increasing jitter in flow traversing the network; and, providing a message indicating the intermediate device.
Pasio teaches, an intermediate device that is increasing jitter in flow traversing the network; and, providing a message indicating the intermediate device ([0057] – [0058] Network 40 comprising nodes 30(=intermediate device) as “intermediate nodes” between nodes 10,20. Network 40 may use a packet - based transport mechanism (e.g. Internet Protocol, IP). [0070]- When a time function PDU passes through node 30 it experiences a variable waiting time. This is packet delay variation (PDV) (=jitter as jitter is a random delay sequence similar to PDV). 
[0040] - reducing Packet Delay Variation (PDV) experienced by time function PDUs, such as PTP event messages (=message of PDV), when crossing intermediate nodes).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, an intermediate device that is increasing jitter in flow traversing the network; and, providing a message indicating the intermediate device as taught by Pasio to find a quantitative value to analyze the delay measurement and standardize it across different systems and inform a network controller or administration device of the latency so performance adjustments can be made.

Regarding Claim 2, Edsall teaches, The method of claim 1, wherein:
 determining the first latency is based at least in part on a source time stamp in the one or more packets and a time associated with the first device; and; (Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation). [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain.
and the method further includes storing, in association with an indication of the flow, an indication of the first latency for the one or more packets. ([0020]- The memory 29 may also serve for additional storage of latency measurements.)

Regarding Claim 3, Edsall does not teach, the method of claim 2, further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets.
Pasio teaches the method of claim 2, further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets. ([0100], the intermediate node 30 can determine a type of message carried by a PDU (e.g. preamble PDU  PTP Event message PDU , data traffic PDU ) and can allocate arriving PDUs to queues according to the type of message).Therefore device-30 does a packet inspection(=of PDU) to determine type of message along with, in [0102], master node 10 records a timestamp (time t1) when sending a Synch message and sends the t1 value within the same Sync message). [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain.
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, the method of claim 2, further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets as taught by Pasio to do packet inspection and identify timestamp to determine latency.

Regarding Claim 6,  Edsall teaches, the method of claim 1, wherein:19 Atty Docket No. C237-0178USClient Docket No. 1028949-US.01 determining the latency associated with each packet is, for each of the one or more packets, based at least in part on a difference between a source time indication in the packet and a local time of the device. ([0034]- As explained above in connection with FIG. 1, the timestamp is generated with respect to a time reference that is common across all of the network devices in the network domain.).

Regarding Claim 7, Edsall does not teach, the method of claim 1, further comprising: determining which of a plurality of devices in a network handling the flow is causing jitter in the flow based at least in part on processing the message.
Pasio teaches, the method of claim 1, further comprising: determining which of a plurality of devices in a network handling the flow is causing jitter in the flow based at least in part on processing the message. ([0061] - [0064], how slave device device-20 in network, calculates the propagation delay or jitter between device-10 (source) and device-20 using Delay_Resp and Delay_Req messages. “Jitter’ correction of device-20(network device) is to synchronize the clock at the slave 20 with the clock at the master 10).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Edsall, the method of claim 1, further comprising: determining which of a plurality of devices in a network handling the flow is causing jitter in the flow based at least in part on processing the message as taught by Pasio to find statistical means to analyze the delay measurement and correlate it across different systems for performance metrics.

Regarding Claim 8, Edsall teaches, A system comprising: one or more processors and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: (See [0021]) 
determining a first latency Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation)
 	determining a second latency associated with of the one or more packets of the flow passing through a second device; (Fig5 – step 240,250,260, in Fig-1 20(4) measures latency according to flowchart step 250, where network device 20(4) (=second device)-measures latency with respect to first network device (=second latency latency) based on timestamp information (=second time).
determining that the second latency is greater than the first latency; ([0012]-Presented herein are techniques to determine latency at any point in the network domain for a packet as it traverses through the network domain 10. One particular latency measure that is of interest is the end-to-end latency, that is, the elapsed time (latency) for a packet to travel between an ingress port of edge network device 20(1) to an egress port of edge network device 20(N) of network domain 10 (second latency at device-20(4) is sum of latencies of devices 20(2) and (20(3), therefore latency at 20(4) is greater than at device 20(2) (=first device)).
identifying, based at least in part on the latency being greater than the ([0012]-One particular latency measure that is of interest is the end-to-end latency, that is, the elapsed time (latency) for a packet to travel between an ingress port of edge network device 20(1) to an egress port of edge network device 20(N) of network domain 10(=network that is increasing latencies in packets of flows traversing the network);
Fig1 shows multiple network devices 20(x) where x ranges from 1-N. For this rejection, 20(2) (=first device) and 20(4) (=second device), with intermediate device 20(3) (=particular network device). Here device 20(3) is an intermediate device that is increasing latency starting at device, 20(2) and ending in device 20(x), according to method described in [0012].
 [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain (=multiple packet or packets).
Edsall does not teach, and providing a message indicating the particular network device.  
Pasio teaches, and providing a message indicating the particular network device 
([0040] - reducing Packet Delay Variation (PDV) experienced by time function PDUs, such as PTP event messages (=message of PDV), when crossing intermediate nodes).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, providing a message indicating the particular network device as taught by Pasio to find a quantitative value to analyze the delay measurement and standardize it across different systems and inform a network controller or administration device of the latency so performance adjustments can be made.
 
Regarding Claim 9, Edsall teaches, The system of claim 8, wherein: determining the first latency is based at least in part on a source time stamp in the one or more packets and a time associated with the first device; and; (Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation). [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain.
the operations further include storing, in association with an indication of the flow, an indication of the first latency for the one or more packets.  ([0020]- The memory 29 may also serve for additional storage of latency measurements. [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain.

Regarding Claim 10, Edsall does not teach, the system of claim 9, the operations further comprise: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets.
Pasio teaches The system of claim 9, the operations further comprise: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets([0100], the intermediate node 30 can determine a type of message carried by a PDU (e.g. preamble PDU  PTP Event message PDU , data traffic PDU ) and can allocate arriving PDUs to queues according to the type of message).Therefore device-30 does a packet inspection(=of PDU) to determine type of message along with, in [0102], master node 10 records a timestamp (time t1) when sending a Synch message and sends the t1 value within the same Sync message).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, the system of claim 9, the operations further comprise: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets as taught by Pasio to do packet inspection and identify timestamp to determine latency.

Regarding Claim 13, Edsall teaches, the system of claim 8, wherein: determining the first latency is, based at least in part on a difference between a source time indication in the one or more packets and a local time of the first device. ([0034]- As explained above in connection with FIG. 1, the timestamp is generated with respect to a time reference that is common across all of the network devices in the network domain.).
 
Regarding Claim 14, Edsall does not teach, the system of claim 8, further comprising: wherein identifying the intermediate device includes determining which of a plurality of devices in the network handling the flow and is causing jitter in the flow.
Pasio teaches the system of claim 8, further comprising: wherein identifying the intermediate device includes determining which of a plurality of devices in the network handling the flow and is causing jitter in the flow. ([0061] - [0064], how slave device device-20 in network, calculates the propagation delay or jitter between device-10 (source) and device-20 using Delay_Resp and Delay_Req messages. “Jitter’ correction of device-20(network device) is to synchronize the clock at the slave 20 with the clock at the master 10).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, The system of claim 8, further comprising: wherein identifying the intermediate device includes determining which of a plurality of devices in the network handling the flow and is causing jitter in the flow as taught by Pasio to find statistical means to analyze the delay measurement and correlate it across different systems for performance metrics.

Regarding Claim 15, Edsall teaches, one or more non- transitory computer-readable storage media storing computer-readable instructions that, when executed, instruct a processing unit of a subscribing node in a network to perform operations comprising: (See [0021]) 
determining a first latency(Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation)
determining a second latency associated with the one or more packets of the flow passing through a second device; (Fig5 – step 240,250,260, in Fig-1 20(4) measures latency according to flowchart step 250, where network device 20(4) (=second device)-measures latency with respect to first network device (=second latency latency) based on timestamp information (=second time).
determining that the second latency is greater than the first latency; ([0012]-Presented herein are techniques to determine latency at any point in the network domain for a packet as it traverses through the network domain 10. One particular latency measure that is of interest is the end-to-end latency, that is, the elapsed time (latency) for a packet to travel between an ingress port of edge network device 20(1) to an egress port of edge network device 20(N) of network domain 10 (second latency at device-20(4) is sum of latencies of devices 20(2) and (20(3), therefore latency at 20(4) is greater than at device 20(2) (=first device)).
identifying, based at least in part on the latency being greater than the (In FIG. 1, any network device in the network domain 10 can measure and report the latency based on the TTAG contained in a packet (=identification of latency));
Edsall does not teach, a particular network device in the network that is increasing latencies in packets of flows traversing the network; and providing a message indicating the particular network device.
Pasio teaches, a particular network device in the network that is increasing latencies in packets of flows traversing the network; and providing a message indicating the particular network device (in [0057] – [0058] Network 40 comprising nodes 30(=intermediate device) as “intermediate nodes” between nodes 10,20. Network 40 may use a packet - based transport mechanism (e.g. Internet Protocol, IP). [0070]- When a time function PDU passes through node 30 it experiences a variable waiting time. This is packet delay variation (PDV) (=jitter as jitter is a random delay sequence similar to PDV). 
Fig1 shows multiple network devices 20(x) where x ranges from 1-N. For this rejection, 20(2) (=first device) and 20(4) (=second device), with intermediate device 20(3) (=particular network device). Here device 20(3) is an intermediate device that is increasing latency starting at device, 20(2) and ending in device 20(x), according to method described in [0012].
[0040] - reducing Packet Delay Variation (PDV) experienced by time function PDUs, such as PTP event messages (=message of PDV), when crossing intermediate nodes) (=multiple packet or packets).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, a particular network device in the network that is increasing latencies in packets of flows traversing the network; and providing a message indicating the particular network device as taught by Pasio to find a quantitative value to analyze the delay measurement and standardize it across different systems and inform a network controller or administration device of the latency so performance adjustments can be made.

Regarding Claim 16, Edsall teaches, The one or more non-transitory computer-readable storage media of claim 15, wherein: 
determining the first latency is based at least in part on a source time stamp in the one or more packets and a time associated with the first device; and (Fig5 – step 240,250,260, in Fig-1 20(2) measures latency according to flowchart step 250, where network device 20(2) (=first device)-measures latency with respect to first network device (=first latency) based on timestamp information (=first time). See [0034] for timestamp generation). [0034]- Turning now to FIG. 5, a flow chart is presented that illustrates an operational flow 200 with respect to network devices that insert and interpret TTAGs in packets as the packets traverse through a network domain.
the operations further comprising storing, in association with an indication of the flow, an indication of the first latency for the one or more packets. ([0020]- The memory 29 may also serve for additional storage of latency measurements.)

Regarding Claim 17, Edsall does not teach, the one or more non-transitory computer-readable storage media of claim 16, the operations further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets.  
Pasio teaches, the one or more non-transitory computer-readable storage media of claim 16, the operations further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets([0100], the intermediate node 30 can determine a type of message carried by a PDU (e.g. preamble PDU  PTP Event message PDU , data traffic PDU ) and can allocate arriving PDUs to queues according to the type of message).Therefore device-30 does a packet inspection(=of PDU) to determine type of message along with, in [0102], master node 10 records a timestamp (time t1) when sending a Synch message and sends the t1 value within the same Sync message).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall, he one or more non-transitory computer-readable storage media of claim 16, the operations further comprising: performing deep packet inspection on the one or more packets to determine the source time stamp in the one or more packets as taught by Pasio to do packet inspection and identify timestamp to determine latency.

Regarding Claim 20, Edsall teaches, the one or more non-transitory computer-readable storage media of claim 15, wherein: determining the first latency is, based at least in part on a difference between a source time indication in the one or more packets . ([0034]- As explained above in connection with FIG. 1, the timestamp is generated with respect to a time reference that is common across all of the network devices in the network domain.).


Claims 4, 11,18 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 2015/0236933 A1) in view of Pasio et al. (US 2020/0389407 A1) in further view of Richardson et al. (US 20190044879 A1) (hereinafter “Richardson”)

Regarding Claim 4, Edsall in view of Pasio does not teach, the method of claim 1, wherein: providing the message includes causing the device to provide the message, including transmitting the message to an administration device via a network.  
Richardson teaches, The method of claim 1, wherein : providing the message includes causing the device to provide the message, including transmitting the message to an administration device via a network.( in [0014] and [0015], 102(intermediate device) , performs some level of processing thereon , and then transmits the processed network packets to the destination compute device 108.in {0015], compute device 106 , or more particularly a network inter face controller ( NIC ) 212. NIC is an administration device for network).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio, baseline latency and by the one or more processors, determining that the latency is greater than the baseline latency; by the one or more processors, providing a message indicating at least the flow and that the latency is greater than the baseline latency as taught by Richardson to inform an administration device of any irregularities in transmission that may affect network performance and allow the administration device to make necessary adjustments.

Regarding Claim 11, Edsall in view of Pasio does not teach, the system of claim 8, wherein:20 Atty Docket No. C237-0178USClient Docket No. 1028949-US.01 providing the message includes c transmitting the message to an administration device via a second network.  
Richardson teaches, the system of claim 8, wherein:20 Atty Docket No. C237-0178USClient Docket No. 1028949-US.01 providing the message includes c transmitting the message to an administration device via a second network. (in [0014] and [0015], 102(intermediate device), performs some level of processing thereon, and then transmits the processed network packets to the destination compute device 108(=first network). [0015], compute device 106, or more particularly a network inter face controller (NIC) 212. NIC is an administration device for network (=second network)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio The system of claim 8, wherein:20 Atty Docket No. C237-0178USClient Docket No. 1028949-US.01 providing the message includes c transmitting the message to an administration device via a second network as taught by Richardson to inform an administration device of any irregularities in transmission that may affect network performance and allow the administration device to make necessary adjustments.

Regarding Claim 18, Edsall in view of Pasio does not teach, the one or more non-transitory computer-readable storage media of claim 15, wherein: providing the message includes causing the device to provide the message, including transmitting the message to an administration device via a network.  
Richardson teaches, the one or more non-transitory computer-readable storage media of claim 15, wherein: providing the message includes causing the device to provide the message, including transmitting the message to an administration device via a network. (in [0014] and [0015], 102(intermediate device), performs some level of processing thereon, and then transmits the processed network packets to the destination compute device 108.in {0015], compute device 106, or more particularly a network inter face controller (NIC) 212. NIC is an administration device for network).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio, the one or more non-transitory computer-readable storage media of claim 15, wherein : providing the message includes causing the device to provide the message, including transmitting the message to an administration device via a network as taught by Richardson to inform an administration device of any irregularities in transmission that may affect network performance and allow the administration device to make necessary adjustments.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edsall et al. (US 2015/0236933 A1) in view of Pasio et al. (US 2020/0389407 A1) in further view of Tseng et al. (US-20210135923-A1)

Regarding Claim 5, Edsall in view of Pasio does not teach, the method of claim 1, further comprising: determining statistics characterizing the latency determined for the one or more packets, where the one or more packets are packets of a query interval.
Tseng teaches, the method of claim 1, further comprising: determining statistics characterizing the latency determined for the one or more packets, where the one or more packets are packets of a query interval (in [0027] variation of delay correlation function used to analyze delay. In [0026], the training sequence packet can be the query interval).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio, the method of claim 1, further comprising: determining statistics characterizing the latency determined for the one or more packets, where the one or more packets are packets of a query interval as taught by Tseng to find statistical means to analyze the delay measurement and correlate it across different systems for performance metrics.

Regarding Claim 12, Edsall in view of Pasio does not teach, the system of claim 8, further comprising: determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval.  
Tseng teaches, the system of claim 8, further comprising: determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval. (in [0027] variation of delay correlation function used to analyze delay. In [0026], the training sequence packet can be the query interval).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio does not teach, the system of claim 8, further comprising: determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval as taught by Tseng to find statistical means to analyze the delay measurement and correlate it across different systems for performance metrics.

Regarding Claim 19, Edsall in view of Pasio does not teach the one or more non-transitory computer-readable storage media of claim 15, the operations further comprising: Serial No. 17/075,485determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval.
Tseng teaches, the one or more non-transitory computer-readable storage media of claim 15, the operations further comprising: Serial No. 17/075,485determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval (in [0027] variation of delay correlation function used to analyze delay. In [0026], the training sequence packet can be the query interval).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Edsall in view of Pasio does not teach, The one or more non-transitory computer-readable storage media of claim 15, the operations further comprising: Serial No. 17/075,485determining statistics characterizing the first latency determined for the one or more packets, where the one or more packets are packets of a query interval as taught by Tseng to find statistical means to analyze the delay measurement and correlate it across different systems for performance metrics.


Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANINDITA SEN/Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478